PER CURIAM.
Scott Philpot appeals the final judgment entered by the trial court in favor of Ross Rupp on Rupp’s claim for breach of a construction contract. We affirm the judgment after concluding that all of the issues raised on appeal lack merit. Our review of the record indicates, however, that Philpot may be entitled to receive an offset because a balance is due on the contract. Accordingly, we remand this matter to the trial court to determine whether an offset is required in this case and, if so, to determine the proper amount. See Lynch v. Florida Mining & Materials Corp., 384 So.2d 325, 327 (Fla. 2d DCA 1980) (balance due on contract ordinarily should be deducted from owner’s damages for defective work). Accord Grossman Holdings Ltd. v. Hourihan, 414 So.2d 1037, 1039 (Fla.1982).
AFFIRMED; REMANDED.
PETERSON, DIAMANTIS and THOMPSON, JJ., concur.